Citation Nr: 1234691	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Charles W. Boohar, Jr., Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the Veteran's VA Form 9, Appeal to the Board, he indicated that he wanted a hearing before the Board at the RO.  In July 2010 correspondence, the Veteran cancelled his hearing and indicated that he did not wish to reschedule.  Thus, there is no hearing request pending at this time.

A review of Virtual VA reveals no records relevant to this claim on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  As the Veteran served aboard a ship, and is not shown to have had service in Vietnam during the Vietnam era, he is not entitled to a presumption of exposure to herbicides (to include Agent Orange), and there is no evidence of actual exposure to herbicides during service.

2.  Chronic lymphocytic leukemia was first diagnosed several years after service, and there is no competent, probative evidence or opinion establishing a relationship between current chronic lymphocytic leukemia and military service.




CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or aggravated during service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at            38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran in an April 2008 letter, prior to the rating decision on appeal.  The claim was most recently readjudicated in August 2012.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The record contains treatment records from VA and non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has also been provided with the opportunity for a hearing.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA has not provided the Veteran with an opportunity for an examination for his claim of entitlement to service connection for chronic lymphocytic leukemia.  With regard to service connection claims, the Court held in the case of McClendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Simply stated, the standards of McLendon are not met in regard to the claim of entitlement to service connection for chronic lymphocytic leukemia because there is no competent evidence providing any indication that this disability is related to service, or that the Veteran was exposed to herbicides in service.  Therefore, a VA examination to evaluate this claimed disability is not warranted.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Analysis

The Veteran seeks entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to herbicide exposure.  The Board has reviewed all the evidence in the Veteran's claims file and in his Virtual VA file, which includes his written contentions, private medical records, and VA medical records.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military.  38 U.S.C.A. § 1110;      38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The Veteran contends that his current chronic lymphocytic leukemia was caused by his exposure to herbicides while serving on a ship off the coast of Vietnam.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

The Board also points out that, where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and leukemia becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The evidence of record clearly establishes that the Veteran has current chronic (B-cell) lymphocytic leukemia as reflected, for example, in a February 2008 private treatment record showing a diagnosis of chronic lymphocytic leukemia, stage III.  However, considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the record presents no basis to award service connection for chronic lymphocytic leukemia on a direct or presumptive basis, to include as due to herbicide exposure.

Personnel records show that the Veteran served on the USS Carpenter from January 1966 to February 1966, which operated within the Gulf of Tonkin in support of aircraft carriers.  Ship history and deck logs contain no evidence that the USS Carpenter ever came to port or had members disembark on the shore of Vietnam.  There is also no evidence that the USS Carpenter sailed within the coastal waters of Vietnam.  The Veteran does not contend that he ever served on land in Vietnam.  As the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Furthermore, the Veteran has not presented any evidence to indicate that he was exposed to herbicides during service.  Thus, the Veteran is also not entitled to the presumption that his current leukemia diagnosis is related to in-service exposure to herbicides.  See 38 C.F.R.    § 3.309(e).  

The Board further finds that the record does not otherwise provide a basis to award service connection for chronic lymphocytic leukemia.  The service medical records are completely negative for findings or diagnoses of any leukemia.  There is also no medical evidence that chronic lymphocytic leukemia was manifested (to any degree) during the first post-service year.  Hence, the legal authority governing presumptive service connection for leukemia as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of leukemia is reflected in the January 2007 VA treatment records-many decades after the Veteran's service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Significantly, moreover, the claims file includes no medical evidence or opinion even suggesting the existence of a medical relationship between chronic lymphocytic leukemia and Veteran's military service, and neither the appellant nor his attorney has presented, identified or even alluded to the existence of any such evidence or opinion.

Furthermore, any direct assertions by the appellant and/or his attorney that there exists a medical relationship between the Veteran's chronic lymphocytic leukemia and his service provide no basis for allowance of the claim.  Matters of diagnosis and etiology of medical disabilities are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise, neither the appellant nor his attorney is competent to render a probative opinion on the medical matter of whether there existed a relationship between the Veteran's chronic lymphocytic leukemia and his military service or any incident thereof.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);      38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure, is denied.


REMAND

The Board finds that further development is warranted for the issue remaining on appeal.

The Veteran has alleged that he developed a psychiatric disorder within the first year of separation from active service.  The Veteran has stated that he became very anxious immediately after separation, and he began having depression in 2005.

On review of VA mental health treatment records, the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), due to military sexual trauma.  The Veteran also mentioned that he witnessed dead and injured Marines while serving in the Navy, but his therapist found that the "core issue seem[ed] to be sexual trauma not dealt with and its effects on intimacy, self-esteem, shame, and fear."

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The present case falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R.         § 3.304(f)(3).]

As the Veteran's claim includes one for PTSD based on personal assault, VA must first advise the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R.       § 3.304(f)(3).  In June 2012, the Veteran was provided with a letter that stated that he could send police reports and supporting statements from individuals with whom he may have discussed the incident.  On appeal, the Board finds that more thorough VCAA notice should be provided to the Veteran.

VA has a duty to assist the Veteran in his claim, and the Board finds that the record indicates that the Veteran's current diagnosis of PTSD may be due to service in that mental health professionals have found that the his psychiatric problems stem from an in-service sexual assault.  This is enough to afford the Veteran an examination under the standards set forth in McClendon, 20 Vet. App. 79.  

Considering the Veteran's statements in his treatment records that he prefers a male therapist, the Board requests, to the extent possible, that the Veteran's examination be performed with a man.

The Board notes that VA has attempted on several occasions to elicit information from the Veteran regarding his in-service stressor(s), and he has not responded to the requests.  He has also been somewhat reluctant to talk about his stressor(s) while in treatment.  The Board hopes that on remand the Veteran will be more forthcoming regarding his stressor(s) in the environment of a VA examination.  The Board points out, however, that in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As such, the Board reminds the Veteran that he must be more forthcoming with details regarding his stressor if he wishes to establish his claim for service connection.

While on remand, updated treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with VCAA notice for service connection for an acquired psychiatric disorder, to include PTSD based on personal assault.  In the notice, the RO should specifically inform the Veteran of the following:

When a PTSD claim is based on in-service personal assault, evidence from sources other than your service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The notice should invite the Veteran to submit or identify the location of any of the aforementioned evidence to support his claim.

2.  The RO should obtain updated treatment records from the Philadelphia, Pennsylvania VA Medical Center, as well as any other relevant treatment records identified by the Veteran.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3.  Thereafter, the RO should schedule the Veteran for a VA examination with a psychologist or psychiatrist.  The claims file and access to records in Virtual VA (if any) must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the appellant's documented psychiatric history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

If scheduling allows, the Veteran's examination should be performed by a man.

After a full examination of the Veteran and review of the claims file, the examiner must provide an opinion as to the following:

(a)  Does the Veteran have a current diagnosis of PTSD?  In answering this question, the examiner must discuss the VA diagnoses of record and specifically explain the basis for his or her diagnosis.

(b)  If the Veteran has a current diagnosis of PTSD, which alleged stressor(s) contributes to his current symptoms?

(c)  Does the Veteran have an acquired psychiatric disorder, other than PTSD?

(d)  If so, is it at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's acquired psychiatric disorder other than PTSD had its onset during service, or manifested itself within one year after service?

A complete rationale for all offered opinions should be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

4.  Thereafter, if the VA examination reflects a diagnosis of PTSD, the RO should attempt to corroborate the Veteran's stressor(s), based on the details within the VA examination report and any information provided by the appellant.

5.  Then, the RO must adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit is not granted, the appellant should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


